It is a great honour and 
pleasure to participate in the sixty-eighth session of 
the General Assembly on behalf of the people and 
the Government of Tuvalu. At the outset, I would like 
to congratulate the President on his new leadership 
responsibilities; he has all the blessings and support 
of Tuvalu. I also wish to thank and acknowledge with 
profound appreciation the outgoing President and the 
continued assistance and support given by Secretary-
General Ban Ki-moon, the specialized organizations 
and their respective heads and staff. We are particularly 
grateful for our membership in the United Nations 
following a successful sixty-seventh session.

The new Government of Tuvalu, of which I am 
honoured to be Deputy Prime Minister, was elected 
two months ago. Just last week, the Government, in 
cooperation with development partners, launched a 
road map committing to mutual partnerships that will 
deliver and make a difference for the people of Tuvalu. 
The road map focuses on improving the delivery of vital 
basic services, strengthening good governance and 
enhancing local capacity to address Tuvalu’s unique 
vulnerabilities and respond effectively to the impacts 
of climate change.

It is visionary and timely to focus our debate on the 
theme of “The post-2015 development agenda: setting 
the stage” as we approach the end of a journey called 
the Millennium Development Goals (MDGs). We are 
now ready to chart a new path, which we are calling 
the sustainable development goals (SDGs) and the post-
2015 agenda. And as we do every fall, we have gathered 
to reaffirm our spirit for and commitment to a renewed 
multilateralism and genuine collective action and to 
reflect, assess, address and plan for how to realize the 
Charter’s principles of peace, justice, human rights, 
social progress and equal opportunity for all.

However, our global efforts cannot be fully universal 
until the United Nations pragmatically recognizes the 
international contribution that the Republic of China on 
Taiwan has made and the responsibility it has undertaken 
to achieve the noble goals of the United Nations, as well 
as the MDGs and SDGs, thus improving the standards 
of living of millions all over the world. The Republic 



of China’s significant international participation in 
United Nations specialized agencies, including in 
the World Health Organization, UNESCO, UNICEF, 
the International Civil Aviation Organization, the 
International Maritime Organization and the United 
Nations Framework Convention on Climate Change, 
is critical as we collectively advance towards the 
post-MDG era and enter the era of the sustainable 
development goals. 

Tuvalu also fully supports the lifting of the embargo 
against Cuba. That will allow the Republic of Cuba to 
further consolidate and enhance its cooperation with 
small island developing States (SIDS) like Tuvalu.

Looking back at our MDG journey, we have come 
across a myriad of crises and challenges, both natural 
and man-made. We know where we have come from, 
we know our capacities and constraints in facing those 
crises and challenges, and we know the direction we are 
heading in. We give great attention to how to address 
the many persistent and ongoing issues in their entirety 
and in their many forms, as we approach the finish line 
for the MDGs.

As we make the transition to the SDG stage and the 
post-2015 agenda, we take heed of the intrinsic lessons 
from the MDGs. First, the United Nations continues to 
be a beacon of hope and, through strategic advocacy 
and awareness campaigns, the Organization brings the 
real issues and current events into the consciousness 
of both the public and the membership in order to 
propel action and redress. Secondly, partnership is 
key to the success of this truly universal Organization. 
Working together cooperatively delivers much more 
that we can make happen on our own. Cooperation 
and collaboration with communities, businesses, think 
tanks, churches, philanthropists, regional groupings 
and not least each United Nations Member, reaffirms 
a true and sustainable union that should constitute the 
way forward for the SDGs.

The United Nations Charter should be mirrored in 
our national goals and priorities. Our vision for the new 
SDGs and post-2015 agenda must reflect a membership 
that is striving for the same goals — a world that 
embodies peace, not conflicts and terrorism; hope, 
not despair; opportunities, jobs and prospects for a 
decent life, not unemployment and welfare dependence; 
security and freedom, not insecurity and totalitarianism; 
equality, not autocracy; unity, not divisiveness; good 
governance and leadership, not tyranny; sufficiency, 
not poverty; progress, not setbacks and regression; and 
empowerment, not constraint.

Let me reflect on Tuvalu’s performance with 
respect to the MDGs as the deadline 2015 draws near. 
I am pleased to report that Tuvalu has made significant 
progress towards the achievement of its MDGs, despite 
the impact of the various global financial and economic 
crises on its small, vulnerable economy. In the 2012 
MDG progress report, Tuvalu was assessed as being 
on track with respect to four of the MDGs: primary 
education, child mortality, maternal health and global 
partnership; as having the potential to achieve three 
MDG targets: gender equality, combating HIV/AIDS, 
and environmental sustainability; and as being unlikely 
to achieve the MDG on poverty.

The attainment of the MDG on poverty is a 
formidable challenge for the fourth-smallest country in 
the world. Tuvalu is poorly endowed in terms of natural 
resources and has almost no productive capacity. Tuvalu 
is highly dependent on aid, leasing gratuities and rental 
incomes derived from its national assets — air, sea 
and its domain — and remittances. We will continue 
to seek the invaluable support and cooperation of the 
United Nations and the donor community in our pursuit 
of attaining the MDG on poverty as we approach 2015.

Gender equality and the empowerment of women 
and youth is pursued at all levels of decision-making. In 
2012, Tuvalu adopted a family protection bill that aims 
at safeguarding our women and girls against sexual and 
gender-based violence, domestic violence and rape. The 
bill has facilitated access to justice and improved the 
provision of services to women and girls who have been 
subject to discrimination and violence, whether in the 
public or the private sphere.

Tuvalu is also fully committed to the strategic 
implementation of the outcomes of the Barbados 
Programme of Action and the Mauritius Strategy 
for the Further Implementation of the Programme of 
Action for the Sustainable Development of Small Island 
Developing States. As we approach the International 
Year of Small Island Developing States, in 2014, and 
the third International Conference on Small Island 
Developing States in Apia, Samoa, we urge the United 
Nations to ensure that SIDS status and SIDS-specific 
recognition are truly sanctioned in the Organization’s 
bureaucracy. We have seen enough General Assembly 
resolutions that address SIDS issues in a vague 
and abstract way, and yet the entire United Nations 



development agenda includes no specific treatment of 
SIDS. The 2014 SIDS Conference must be decisive on 
establishing special windows for partnerships on SIDS 
that are designed to ensure not only their sustainable 
development but also their long-term security and 
survival.

Tuvalu appreciates the decision of the Economic 
and Social Council to defer consideration of Tuvalu’s 
graduation from the least developed country (LDC) 
category under the Istanbul Programme of Action for 
the Least Developed Countries for the Decade 2011-
2020. That said, however, Tuvalu humbly submits that 
while the threshold criteria of LDC graduation — the 
human development index, per capita gross national 
income and the economic vulnerability index — are 
well established, it would simply be irrational and 
irresponsible if application of any two of the three 
criteria was the only measure of consideration for 
graduation. Given Tuvalu’s extreme vulnerability 
as a SIDS, we believe that our failure to achieve a 
satisfactory EVI level carries more weight for us in 
considering our possible graduation from the LDC list.

Climate change and sea-level rise have had dire 
consequences for Tuvalu’s situation. Our survival and 
security, and our children’s future livelihood, have 
been seriously compromised by the international 
community’s inaction on climate change. The fifth 
assessment report of the Intergovernmental Panel on 
Climate Change, Climate Change 2013: The Physical 
Science Basis, has further confirmed to the world the 
stark predictions for SIDS like Tuvalu in the wake of 
climate change and sea-level rise. The challenge we 
put to the Assembly is, What else are we waiting for? 
What is the relevance of talking about post-MDGs 
and SDGs when the world continues to fail in its duty 
and obligations to urgently reduce greenhouse-gas 
emissions and provide genuine adaptation? Ensuring 
Tuvalu’s long-term security means saving the whole 
world.

Climate change is no longer an environmental 
or political issue. It is a borderless security issue for 
humankind. Everyone must act to urgently reduce 
greenhouse-gas emissions and provide adaptation. 
Among the papers distributed to the Assembly is the 
2013 Pacific Islands Forum Communiqué, which 
contains the Majuro Declaration for Climate Leadership, 
which Tuvalu strongly supports. Through the Majuro 
Declaration, the Pacific island leaders commit their 
full responsibility and leadership to making their own 
contribution, however minuscule, to global efforts to 
cut greenhouse-gas emissions. If we SIDS in the Pacific 
can do it, surely others can, too. 

The world must save Tuvalu and the SIDS in 
order to save the whole planet. We urge perseverance, 
with the United Nations Framework Convention on 
Climate Change and the Kyoto Protocol as the primary 
international and intergovernmental instruments for 
negotiating the global response to climate change. 
We call on all parties to work diligently to reach a 
legally binding framework for curbing greenhouse-gas 
emissions at the upcoming nineteenth session of the 
United Nations Climate Change Conference, in Warsaw. 
The framework should also include mechanisms 
dealing with climate-change-related loss, damages 
and insurance for SIDS, and should provide adequate 
and accessible financing for adaptation support to 
SIDS such as Tuvalu. Tuvalu also applauds and fully 
supports the leadership of the Secretary-General and 
his commitment to hosting a climate change summit 
next year.

For Tuvalu, the climate change issue is 
predominantly linked to the oceans. For a nation 
surrounded by seas, an ocean SDG is pertinent, for 
obvious reasons. Seventy per cent of the planet’s 
surface is covered by oceans, which are the cornerstone 
of Earth’s life support system. The uncontrolled and 
increasing carbonization of our oceans and their 
biodiversity are genuine issues of concern and must 
be urgently addressed. At the same time, radioactive 
spillovers of land-based nuclear wastes into the oceans, 
especially those that have followed recent incidents, 
must be dealt with properly and prevented from 
happening again. Here, the principle that the polluter 
pays should be the basis for efforts to clean, mitigate 
and prevent contamination of the oceans.

Tuvalu is currently heavily dependent on 
imported fuel and petroleum products for electricity 
generation and transportation requirements. That will 
continue in both the short and medium term. Many 
recommendations for alternative energy sources and 
technologies, whether solar, wind or wave, have been 
proposed but not fully implemented. Our energy sector 
has set itself the challenge of becoming 100 per cent 
renewable by 2020. We appreciate the support of the 
many donors we have had for alternative renewable 
sources of energy, assistance with formulating energy 
policy and promoting efficient energy sources. Science 
and technological capacity in Tuvalu also remain 



underdeveloped, and we need relevant and simple 
technologies that can be made readily available and 
priced effectively, especially for LDCs and SIDS. The 
facilitative role of the United Nations as a repository 
of such technologies and practices within the 
Organization’s networks and websites will prove highly 
beneficial.

Finally, as we approach the end of the MDGs 
and embrace the SDGs, we must pay attention to 
the nations with special needs, the poorest and most 
vulnerable, in making every effort to meet the MDGs 
and achieve a smooth transition to the SDGs. The scale 
of the challenges can be addressed only by reforming 
ourselves — the United Nations and each Member 
country. Delivering on the future we need and on 
our sustainable goals, delivering more and delivering 
better, will require increasing doses of great effort 
and discipline, perseverance and courage, tolerance 
and harmonious coexistence, multilateralism and 
interdependence on the part of us, the peoples of the 
United Nations.

In a couple of days, Tuvalu will celebrate its thirty-
fifth year of independence. Can we tell our children 
and grandchildren a story of continued survival on 
our God-given peaceful islands? Or do we have to tell 
them that the world, under the United Nations, that 
noble body, can no longer save their future because of 
climate change and sea-level rise? As with great pride 
we celebrate the continuing vibrancy of democracy 
and the rule of law, and our political independence in 
Tuvalu, we also appeal to the world. Please save Tuvalu 
from climate change. Let the world save Tuvalu in order 
to save itself.
